                                         IN THE UNITED STATES DISTRICT COURT
                                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                                  NORTHERN DIVISION
                                                    No. 2:15-CV-26-D


                LES ANCIENS DUNE EGLISE EN                        )
                LESCHAMBRESCOMPAGNIE,                             )
                                                                  )
                                                  Plaintiff,      )
                                                                  )
                                    v.                            )               ORDER
                                                                  )
                UNITED STATES DEPARTMENT OF                       )
                AGRICULTURE,                                      )
                                    Defendant.                    )


                          On March 12, 2018, the court dismissed Les Anciens D Une Eglise En Les Chambres

                Compagnie ("Les Anciens" or ''plaintiff'') claims.and closed the case [D.E. 46, 47]. On March 11,

                2019, Les Anciens moved for reconsideration [D.E. 48]. On March 25, 2019, the United States

                Department of Agriculture (''USDA" or "defendant") responded in opposition [D.E. 49].

                          The court construes Les Anciens's filing as a motion for reconsideration concerning this

                court's disti:iissal order and judgment of March 12, 2018. The court does not analyze the motion

                under Rule 59(e) because it is untimely under that rule. "A motion to alter or amend a judgment

                must be filed no later than 28 days after the entry of the judgment." Fed. R. Civ. P. 59(e); see

                Colter v. Omni Ins. Co., 718 F. App'x 189, 191 (4th Cir. 2018) (per curiam) (unpublished).

                          "Federal Rule of Civil Procedure 60(b) authorizes a district court to grant relief from a final

                judgment for five enumerated reasons or for 'any other reason that justifies relief."' Aikens v.

                Ingram, 652 F.3d496, 500 (4th Cir. 2011) (en bane) (quoting Fed. R. Civ. P. 60(b)(6)). Under Rule

                60(b), a movant first must demonstrate that his motion is timely, that the movant has a meritorious

                claim or defense, that the opposing party will not suffer unfair prejudice from setting aside the




l_ _ - ----------------
judgment, and that exceptional circumstances warrant the relief. See Robinson v. Wix Filtration

Com. LLC, 599F.3d403,412n.12(4thCir.2010);Nat'lCreditUnionAdmin. Bd. v. Gray, 1 F.3d

262, 264 (4th Cir. 1993). Ifa movant satisfies these threshold conditions, he must then "satisfy one

of the six enumerated grounds for relief under Rule 60(b). " Gray, 1 F .3d at 266. Les Anciens does

not satisfy Rule 60's threshold conditions or any of Rule 60(b)'s enumerated grounds.

       The motion for reconsideration [D.E. 48] is DENIED. The case remains closed.

       SO ORDERED. This ~day of September 2019.



                                                         JSC.DEVERID
                                                         United States District Judge




                                                 2
